PER CURIAM.
The Board of Bar Commissioners filed reports that it had found Charles E. Whittle and another attorney guilty of unprofessional conduct and recommends that they be suspended from the practice of law respectively until each of them has made restitution of his half of an excess fee charged a client whom they represented before the Workmen’s Compensation Board (see KRS 342.320). or until a declaratory judgment has been obtained adjudging them not to be indebted to their former client.
In response to the rule issued against the other attorney, he showed that he had made such restitution. Mr. Whittle responded that he had filed a suit in the Edmonton Circuit Court for a declaratory judgment concerning his right to the fee. This was filed on March 14, 1955. Action on the report of the Bar Commissioners was thereupon deferred. No further response has been made by Mr. Whittle concerning the outcome of the suit. He was advised on January 20, 1956, that unless such was made by March 1, 1956, the report would be submitted for action by the court. Mr. Whittle has ignored this notice.
It is, therefore, ordered that the report of the Board of Bar Commissioners be and it is hereby confirmed, and that the respondent, Charles E. Whittle, be and he is hereby suspended from the practice of law until the court shall be satisfied that the terms of the suspension have been complied with.